                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


RONALD MICHAEL WOODWARD,

                       Plaintiff,                       ORDER ADOPTING & AFFIRMING
                                                        REPORT & RECOMMENDATION
v.
                                                               Case No. 2:17CV961DAK
HOUSING AUTHORITY OF SALT
LAKE CITY; and TAMMY BOSCH,,                                     Judge Dale A. Kimball

                       Defendants.




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Paul Warner under 28 U.S.C. § 636(b)(1)(B). On

January 29, 2019, Magistrate Judge Warner issued a Report and Recommendation,

recommending that the court dismiss this action without prejudice based on Plaintiff’s failure to

file an amended complaint curing the defects of his original Complaint.

       The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. As of the date of

this Order, which is well past the time for filing objections, the court has not received any

objections to the Report and Recommendation.

       The court has reviewed the case de novo and agrees with the analysis of the Report and

Recommendation in its entirety. The court, therefore, adopts the Report and Recommendation as

the Order of the court. Accordingly, this action is DISMISSED WITH PREJUDICE based on
Plaintiff’s failure to file an amended complaint curing the defects of his original Complaint.

       DATED this 27th day of February, 2019.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 2
